UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-0 Name of Registrant: Vanguard Ohio Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2012 Item 1: Schedule of Investments Vanguard Ohio Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.8%) Ohio (98.9%) Akron OH BAN 1.375% 3/14/13 1,500 1,506 1 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) TOB VRDO 0.170% 9/7/12 LOC 4,000 4,000 Akron OH GO 5.250% 12/1/12 (Prere.) 1,215 1,230 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.170% 9/4/12 LOC 300 300 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.180% 9/4/12 LOC 130 130 Avon OH BAN 1.000% 6/27/13 3,000 3,016 Avon OH Local School District BAN 1.000% 12/13/12 1,675 1,677 Butler County OH BAN 0.400% 8/1/13 2,000 2,000 Butler County OH GO 4.750% 12/1/12 (Prere.) 4,000 4,085 Cincinnati OH City School District GO 5.000% 12/1/12 1,200 1,214 1 Cincinnati OH City School District GO TOB VRDO 0.170% 9/7/12 12,290 12,290 1 Cincinnati OH City School District GO TOB VRDO 0.180% 9/7/12 5,000 5,000 Cleveland OH GO 5.250% 12/1/12 (Prere.) 4,380 4,435 Cleveland OH Water Revenue BAN 1.500% 1/25/13 4,000 4,010 1 Cleveland OH Water Works Revenue TOB VRDO 0.170% 9/7/12 9,950 9,950 1 Cleveland OH Water Works Revenue TOB VRDO 0.200% 9/7/12 8,320 8,320 Cleveland OH Water Works Revenue VRDO 0.130% 9/7/12 LOC 2,500 2,500 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.180% 9/7/12 LOC 2,500 2,500 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.150% 9/7/12 2,000 2,000 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.180% 9/7/12 7,115 7,115 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.180% 9/7/12 5,810 5,810 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Housing Corp. Project) VRDO 0.140% 9/7/12 LOC 2,750 2,750 Columbus OH City School District BAN 1.000% 11/30/12 1,325 1,327 Columbus OH GO 5.000% 11/15/12 (Prere.) 1,300 1,313 1 Columbus OH GO TOB VRDO 0.180% 9/7/12 4,360 4,360 Columbus OH GO VRDO 0.160% 9/7/12 3,350 3,350 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.170% 9/7/12 LOC 7,060 7,060 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.170% 9/7/12 LOC 3,100 3,100 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.170% 9/7/12 LOC 6,740 6,740 1 Columbus OH Sewer Revenue TOB VRDO 0.170% 9/7/12 4,960 4,960 Columbus OH Sewer Revenue VRDO 0.160% 9/7/12 5,465 5,465 Columbus OH TAN 2.000% 11/29/12 5,000 5,021 Cuyahoga County OH Economic Development Revenue (Cleveland Hearing & Speech) VRDO 0.170% 9/7/12 LOC 4,540 4,540 Cuyahoga County OH Housing Revenue VRDO 0.150% 9/7/12 LOC 6,935 6,935 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.180% 9/4/12 2,435 2,435 Cuyahoga County OH Revenue (Cleveland Clinic) 6.000% 7/1/13 (Prere.) 1,155 1,210 Cuyahoga County OH Revenue (Cleveland Clinic) 6.000% 7/1/13 (Prere.) 3,520 3,688 Cuyahoga County OH Revenue (Cleveland Clinic) 6.000% 7/1/13 (Prere.) 4,380 4,589 Cuyahoga Falls OH BAN 1.000% 12/6/12 2,000 2,002 Deerfield Township OH BAN 1.250% 11/1/12 2,000 2,002 Delaware OH BAN 1.500% 4/24/13 2,000 2,015 Euclid OH BAN 1.250% 6/13/13 1,570 1,576 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.160% 9/7/12 LOC 5,410 5,410 1 Franklin County OH Hospital Facilities Revenue (Nationwide Children's Hospital Project) TOB VRDO 0.170% 9/7/12 5,180 5,180 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.160% 9/7/12 3,400 3,400 1 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) TOB VRDO 0.170% 9/7/12 8,740 8,740 Franklin County OH Hospital Revenue (Holy Cross Health System) VRDO 0.140% 9/7/12 2,400 2,400 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.150% 9/7/12 11,675 11,675 Green OH BAN 0.750% 6/19/13 1,475 1,479 1 Hamilton County OH Economic Development Revenue TOB VRDO 0.170% 9/7/12 LOC 2,025 2,025 Hamilton County OH Health Care Facilities Revenue (The Children's Home of Cincinnati) VRDO 0.180% 9/7/12 LOC 3,265 3,265 Hamilton County OH Healthcare Revenue (Life Enriching Communities) VRDO 0.200% 9/7/12 LOC 2,650 2,650 Hamilton County OH Sewer System Revenue 5.000% 12/1/12 1,800 1,822 Hamilton OH BAN 1.250% 10/4/12 2,400 2,401 Hilliard OH GO 5.375% 12/1/12 (Prere.) 1,000 1,013 Independence OH BAN 1.125% 4/19/13 1,400 1,406 Kent OH BAN 1.000% 10/10/12 1,725 1,726 Kent OH BAN 1.375% 10/10/12 1,500 1,501 Lake County OH BAN 1.000% 7/23/13 2,760 2,775 1 Lakewood OH City School District GO TOB VRDO 0.200% 9/7/12 3,825 3,825 Lancaster Port Authority Ohio Gas Revenue VRDO 0.180% 9/7/12 22,705 22,705 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.170% 9/7/12 5,000 5,000 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.200% 9/7/12 3,000 3,000 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.300% 9/7/12 10,000 10,000 Lorain County OH Port Authority Educational Facilities Revenue (St. Ignatius High School Project) VRDO 0.170% 9/7/12 LOC 1,750 1,750 Lucas County OH BAN 1.000% 7/18/13 2,550 2,564 Mason OH City School District BAN 2.000% 1/31/13 3,000 3,021 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.190% 9/7/12 LOC 6,000 6,000 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.170% 9/7/12 3,300 3,300 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.200% 9/7/12 6,970 6,970 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.200% 9/7/12 3,990 3,990 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.240% 9/7/12 2,735 2,735 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.160% 9/7/12 100 100 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.190% 9/7/12 9,300 9,300 1 Montgomery County OH Revenue (Miami Valley Hospital) TOB VRDO 0.180% 9/7/12 7,500 7,500 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.180% 9/4/12 3,800 3,800 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.210% 9/4/12 LOC 1,300 1,300 1 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) TOB VRDO 0.230% 9/7/12 (13) 13,320 13,320 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.180% 9/7/12 LOC 6,500 6,500 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.150% 9/7/12 LOC 8,350 8,350 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.160% 9/7/12 LOC 5,000 5,000 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 4/1/13 1,795 1,845 Ohio Capital Facilities Lease Appropriation Revenue 2.000% 4/1/13 1,130 1,141 Ohio Development Assistance & Revitalization Project BAN 0.350% 5/30/13 11,300 11,300 Ohio GO 5.000% 3/1/13 2,005 2,053 1 Ohio Higher Education GO TOB VRDO 0.170% 9/7/12 17,000 17,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.220% 11/7/12 7,000 7,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.190% 9/4/12 LOC 6,500 6,500 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.210% 9/4/12 LOC 4,600 4,600 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 4.000% 1/1/13 2,000 2,024 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.170% 9/4/12 5,500 5,500 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.190% 9/7/12 LOC 2,985 2,985 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) VRDO 0.190% 9/7/12 1,800 1,800 1 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) TOB VRDO 0.170% 9/7/12 LOC 2,435 2,435 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.190% 9/4/12 12,435 12,435 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.190% 9/4/12 2,425 2,425 1 Ohio Hospital Revenue (University Hospitals Health System Inc.) TOB VRDO 0.240% 9/7/12 (13) 5,000 5,000 1 Ohio Housing Finance Agency Residential Mortgage Revenue TOB VRDO 0.220% 9/7/12 1,090 1,090 1 Ohio Housing Finance Agency Residential Mortgage Revenue TOB VRDO 0.230% 9/7/12 1,875 1,875 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.160% 9/7/12 5,200 5,200 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.160% 9/7/12 13,000 13,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.160% 9/7/12 5,000 5,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.170% 9/7/12 13,000 13,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.170% 9/7/12 12,930 12,930 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.200% 9/7/12 3,340 3,340 Ohio Infrastructure Improvement GO VRDO 0.160% 9/7/12 2,000 2,000 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/13 4,960 5,145 Ohio State University General Receipts Revenue CP 0.180% 10/4/12 8,200 8,200 Ohio State University General Receipts Revenue CP 0.180% 11/7/12 6,000 6,000 Ohio State University General Receipts Revenue CP 0.180% 11/7/12 11,045 11,045 1 Ohio Turnpike Commission Turnpike Revenue TOB VRDO 0.170% 9/7/12 15,480 15,480 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.170% 9/4/12 LOC 7,400 7,400 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.170% 9/7/12 LOC 15,650 15,650 1 Olentangy OH School District GO TOB VRDO 0.170% 9/7/12 LOC 2,850 2,850 Pickerington OH BAN 1.250% 1/30/13 2,600 2,609 South Euclid OH BAN 1.250% 9/26/12 2,500 2,501 Stow OH BAN 1.500% 5/3/13 2,000 2,014 Strongsville OH BAN 1.250% 10/25/12 2,530 2,533 Toledo-Lucas County OH Port Authority Airport Development Revenue (Flight Safety International Inc.) VRDO 0.170% 9/7/12 11,450 11,450 University of Cincinnati OH BAN 2.000% 12/13/12 6,900 6,933 University of Cincinnati OH BAN 2.000% 5/9/13 3,400 3,440 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.140% 9/7/12 LOC 5,180 5,180 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.140% 9/7/12 LOC 3,130 3,130 Puerto Rico (0.9%) 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.170% 9/7/12 5,750 5,750 Total Tax-Exempt Municipal Bonds (Cost $609,212) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, the aggregate value of these securities was $190,805,000, representing 31.3% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: Ohio Tax-Exempt Money Market Fund (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
